Citation Nr: 1526053	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for plantar fasciitis.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from June 1991 to September 2001, from October 2003 to June 2005, and from July 2007 to May 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Spine Disorder

In a December 2010 statement, the Veteran reported that, as a result of his military service as an AH-1W Cobra Attack Helicopter Pilot, he has experienced a sore neck, and the constant need to "crack" his neck to relieved pressure and strain.  Specifically, the Veteran stated that, as part of his duties, he was constantly required to wear night-vision goggles above his helicopter helmet.  The Veteran reported that as a result of the extra weight from the goggles and associated battery pack, his neck would routinely tighten and be sore.  The Veteran stated that he has not received any medical treatment for this condition; however, he did specifically requested a VA medical evaluation to assist in determination the nature and etiology of his claimed cervical spine disorder.  

The Board finds that the Veteran's December 2010 statement provides some evidence of persistent or recurrent symptoms of a neck disorder.  Further, the Veteran has credibly reported that he wore night-vision goggles in service and these assertions are consistent with the Veteran's service and duties as a helicopter pilot.  As such, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Plantar Fasciitis

In his February 2014 substantive appeal, the Veteran reported that he initially injured his foot in 2005 under combat conditions, during a mortar attack in Afghanistan.  The Veteran did not specify which foot was injured, but he stated that he stepped on a sharp rock, which caused injury to his plantar tendon.  A few days later, the Veteran reported that he saw a doctor at the field medical facility (an austere site, without access to medical records), and was told that he had a bruised tendon.  In January 2006, the Veteran was seen by Dr. Hollander and was prescribed orthotics.  The Board notes that the Veteran's treatment records from 
Dr. Hollander are unavailable as the doctor is currently incarcerated; however, billing documents from Dr. Hollander confirm that the Veteran was prescribed orthotics in 2006.  

The Veteran has requested a VA medical evaluation regarding his foot problems.  See December 2010 statement.  The Board finds that the Veteran should be afforded a VA examination to assist in determining the nature and etiology of his claimed bilateral foot disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of his claimed cervical spine disorder(s).  The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's cervical spine.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a cervical spine disorder had its origin in service or is in any way related to the Veteran's active duty service.  (Note: the Veteran had active duty service from June 1991 to September 2001, from October 2003 to June 2005, and from July 2007 to May 2008).

2.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of his claimed bilateral foot disorder, to include plantar fasciitis.  The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's feet.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a foot disorder had its origin in service or is in any way related to the Veteran's active duty service.  (Note: the Veteran had active duty service from June 1991 to September 2001, from October 2003 to June 2005, and from July 2007 to May 2008).

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




